DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Due to applicant’s amendment to claim 1 including the combination of the package and a separable quad cane assembly and cancelled method claims 17-20.  All the species now have the combination of the package and a separable quad cane assembly.  Examiner is hereby withdrawn the restriction requirement mailed on 10/21/2020.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 and 04/10/2019 are being considered by the examiner.
EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Philip Burrus on 02/10/2021.
The application has been amended as follows: 

In claim 1, line 8, “a top face” has been changed to --a upper face--.
In claim 14, line 1, “A package for a selectively separable quad cane assembly” has been changed to --A package and a selectively separable quad cane assembly--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art claims a combination of a package and a selectively separable quad cane assembly and with the location of the apertures at the front face, upper face and the lower face to accommodate the shape of the cane-receiving conduit and the gooseneck of the quad cane assembly.  Closest prior art Martin et al (2019/0092544, U.S. Patent 10,661,959) discloses a device and display package assembly with a gooseneck cane. 
Many of the reference discloses a quad cane assembly such as U.S. 4,044,784, 5,390,687 and 5,806,548, but none of the reference above 


Allowable Subject Matter
Claims 1-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736